DETAILED ACTION
1.	The following communication is in response to applicant's Preliminary Amendment received on 22-June-2018.  Claims 1-9 are pending in the application.  The IDSs received on 22-June-2018 and 3-July-2019 have been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.1	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for this Examiner's Amendment was given by Abigail Griffin (Reg. No. 78,570) on 18-March-2021.

2.2	In the Claims:
Claim 3:     (Currently Amended)   The controller according to claim 1, wherein the controller determines a time required for reducing the reduction amount of the brake force per time to make it smaller than the reduction amount of the brake force per time prior to the determination that the motorcycle starts moving in accordance with an inclination value of the road surface.

Reasons for Allowance
3.1	The following is an Examiner's Statement of Reasons for the indication of allowable 
subject matter.  The present application is directed to a non-obvious improvement over USP Publication 2010/0017085, which provides an electronic brake system and a method for 

3.2	Claims 1-9 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 9.
According to the present invention, a controller for controlling a brake mechanism generates a brake force on a motorcycle, and includes: a detection section for detecting movement of the motorcycle, and a control section for executing hill-hold control that retains the brake force on an inclined road surface. In cases where the brake force, which has been retained by the hill-hold control, starts to be reduced, and it is then determined on the basis of a detection signal of the detection section that the motorcycle starts moving, the control section reduces a reduction amount of the brake force per time to make it smaller than the reduction amount of the brake force per time prior to the determination that the motorcycle starts moving.

3.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-8 are deemed allowable as depending either directly or indirectly from allowed independent claim 1. 

Prior Art
4.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-B on the attached PTO-892 Notice of References Cited.
Documents A-B define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
5.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

5.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661